Exhibit 10.2

AMENDMENT TO THE

SOUTHCROSS ENERGY PARTNERS, L.P.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

WHEREAS, Southcross Energy Partners GP, LLC, a Delaware limited liability
company (the “Company”) has previously established the Southcross Energy
Partners, L.P. Non-Employee Director Deferred Compensation Plan effective
March 7, 2013 (the “Plan”) for the benefit of non-employee directors of the
Company; and

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of October 31, 2017, by and among the Company, Southcross Energy
Partners, L.P., a Delaware limited partnership of which the Company is the
general partner (the “Partnership”), American Midstream Partners, LP, a Delaware
limited partnership (“AMID”), American Midstream GP, LLC, a Delaware limited
liability company, and Cherokee Merger Sub LLC, a Delaware limited liability
company and a wholly-owned subsidiary of AMID (“Merger Sub”) (the “Merger
Agreement”) pursuant to which AMID will acquire control over the Partnership
through the merger of the Partnership with and into Merger Sub; and

WHEREAS, pursuant to Section 5.14(d) of the Merger Agreement, the Company is
required to terminate the Plan and liquidate each Participant’s Account (as such
terms are defined in the Plan) in a lump sum cash payment within thirty
(30) days prior to Closing (as such term is defined in the Merger Agreement);
and

WHEREAS, the Company has the authority to amend or terminate the Plan with the
written consent of each affected Participant under Section 7.2 thereof; and

WHEREAS, each Participant has consented to the termination of the Plan and
liquidation of his or her Account (as defined in the Plan), as evidenced by the
execution of this Amendment below.

NOW, THEREFORE, the following amendment is hereby made, and shall be effective
on the date executed below.

 

  1. A new Section 6.4 is hereby added to the Plan, effective as provided
therein, to be and read as follows:

“6.4 Termination and Liquidation in Connection with Merger. In connection with
that certain Agreement and Plan of Merger, dated as of October 31 2017, by and
among the Company, the Partnership, American Midstream Partners, LP, a Delaware
limited partnership (“AMID”), American Midstream GP, LLC, a Delaware limited
liability company, and Cherokee Merger Sub LLC, a Delaware limited liability
company and a wholly owned subsidiary of AMID (“Merger Sub”) (the “Merger
Agreement”) pursuant to which AMID will acquire control over the Partnership
through the merger of the Partnership with and into Merger Sub, and in
accordance with Section 1.409A-



--------------------------------------------------------------------------------

3(j)(4)(ix)(B) of the Treasury Regulations, governing termination and
liquidation of certain nonqualified deferred compensation arrangements in
connection with Change in Control (as defined under Section 1.409A) events, the
Plan is terminated effective as of one (1) business days prior to the Closing
(as defined in the Merger Agreement) (the “Termination Effective Date”).
Notwithstanding any contrary provisions herein, each Participant’s Account in
the Plan shall be liquidated and paid to the Participant or his or her
Beneficiary, if applicable, in the form of a lump sum cash payment as soon as
practicable following the Termination Effective Date, but no later than the
Closing Date (as defined in the Merger Agreement). For the purpose of avoiding
ambiguity, any portion of a Participant’s Account attributable to Equity
Compensation shall be paid in the form of cash, regardless that it would
otherwise be payable in the form of Units under Section 6.1 of this Article VI.”

[Remainder of page intentionally left blank. Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, with the consent of each affected Participant, the Company
has caused this instrument to be executed this 31st day of October, 2017.

 

SOUTHCROSS ENERGY PARTNERS, L.P. By:   SOUTHCROSS ENERGY PARTNERS GP, LLC   Its
general partner  

 

By:   /s/ Bret M. Allan Name:   Bret M. Allan Title:   Senior Vice President and
  Chief Financial Officer

 

 

PARTICIPANT   /s/ Bruce A. Williamson

Bruce A. Williamson

 

Signature Page to

Amendment to Non-Employee Director Deferred Compensation Plan

 

 

 

 